Exhibit 10.2

AMENDMENT NO. 1 TO WARRANT TO PURCHASE COMMON STOCK

 

This Amendment No. 1 to Warrant to Purchase Common Stock (this “Amendment”),
dated as of October 31, 2014, is entered into by and among DelMar
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), and
________________________________ (the “Holder”) who hereby confirms the
ownership of _______ warrants which have been properly issued or transferred to
the Holder in accordance with the terms of the Warrant.

WITNESSETH:

WHEREAS, on January 24, 2013, the Company issued a warrant to purchase common
stock to the Holder (the “Warrant”);

WHEREAS, the Company and the Holder desire to amend the Warrant as more
particularly set forth below;

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

1. The following sentence shall be added at the end of Section 1(a):

For the avoidance of doubt, in the event the Company does not have an effective
registration statement there is no circumstance that would require the Company
to net cash settle the Warrants.

2. Section 1(b)(iv) of the Warrant shall be deleted in its entirety and replaced
by the following which shall be inserted in lieu thereof:

Reserved.

3. Section 4 of the Warrant shall be deleted in its entirety and replaced by the
following which shall be inserted in lieu thereof:

Reserved.

4. Except as modified herein, the terms of the Warrant shall remain in full
force and effect.

5. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile shall
constitute an original.

[Signature Page Follows]

 

 

 



[SIGNATURE PAGE TO AMENDMENT TO WARRANT TO PURCHASE COMMON STOCK]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

DELMAR PHARMACEUTICALS, INC.

 

By:     Name:     Title:    



 

HOLDER:

_____________________

 

